IRVING R. KAUFMAN, District Judge.
Motion for reargument granted.
Motion for -an order modifying the order entered herein overruling the first three exceptions to the libel dated March 10, 1950 is granted to the extent that the libelants must plead authority to represent other claimants. Wahlborg v. American S. S. Co., D.C.S.D.N.Y., 1938, 94 F. Supp. 698; Totolos v. Companía De Navegacion Cristobal, D.C.S.D.N.Y., 1950, 94 F. Supp. 699. Libelants shall serve their amended pleading within ten days. So ordered.